Citation Nr: 0811853	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-11 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A.  § 1151 for a liver disorder, to 
include hepatitis, claimed to have resulted from the 
medication Zocor (simvastatin) prescribed by VA between July 
2003 and November 2003.  

2.  Entitlement to service connection for chronic nosebleeds.  

3.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1971 to June 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2004 and August 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

In the August 2004 rating decision, the RO denied the 
veteran's claim for entitlement to compensation under 38 
U.S.C.A. § 1151 for liver disorder.  In the August 2005 
decision, the RO denied the veteran's claim for entitlement 
to service connection for nosebleeds and degenerative joint 
disease of the left knee.  

The issue of compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a liver disorder, to include hepatitis, claimed to 
have resulted from the medication Zocor (simvastatin) 
prescribed by VA between July 2003 and November 2003, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not have chronic nosebleeds during active 
service or until many years after separation from active 
service and any post service chronic nosebleeds are not 
etiologically related to his active service.  

2.  The veteran's current left knee disorder did not have 
onset during active service, arthritis of the left knee did 
not manifest within one year of separation from active 
service, and his current left knee disorder is not otherwise 
etiologically related to his active service.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
chronic nosebleeds have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for entitlement to service connection for a 
left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In his March 2005 claim for entitlement to service connection 
for nosebleeds and a left knee disorder, the veteran 
explained the basis for these claims.  He stated that during 
his service in Vietnam, he was 

[O]n guard duty, when the viet con (sic) 
blew this ammunition (sic) dump. The 
blast was so great, I was blown out of 
the guard tower which was about 12 feet 
high.  When I landed, I hit my head and 
knee.  I was temporarily unconscious, all 
I could hear was buzzing in my head for a 
few minutes.  I shook my head and my 
hearing returned.  In a daze and my knee 
hurting, I climbed back into the guard 
tower.  For days, I had head aches.  This 
is also when my nose bleeding began.  I 
used wet towels and tried to stay cool, 
as much as possible to keep the nose 
bleeding under control.  

In his August 2006 notice of disagreement, the veteran 
reported that the had a childhood disease that caused 
nosebleeds, but that he was free of nose bleeds from the time 
he was 11 years old until after the alleged injury in 
service.  He speculated that this alleged injury either 
triggered his childhood disease or caused new damage inside 
of his head, resulting in chronic nosebleeds.  

Accompanying that claim was a letter dated in March 2005 and 
signed by "M.V." who states that he served in Vietnam with 
the veteran.  M.V. stated that, while on post one night, he 
heard an explosion and was told that the enemy had blown up 
an ammunition dump.  He does not say that he saw the veteran 
fall from a guard tower, but rather that the veteran told 
him, that night, that he had fallen from the guard tower and 
that he had injured his knee and slammed his head against the 
ground.  He stated that he often heard the veteran complain 
of knee pain and witnessed the veteran suffering repeated 
nose bleeds during service.  He also remarked that the guard 
towers were approximately 12 feet above the ground.  

Service medical records are absent for any report of the 
above incident, and contain no report of knee pain or 
nosebleeds.  A May 1973 report of separation medical 
examination shows a normal clinical evaluation of the 
veteran's nose and lower extremities.  In an associated 
report of medical history, the veteran endorsed that he did 
not then have, nor had ever had, swollen or painful joints; 
frequent or severe headaches; dizziness or fainting spells; 
ear nose or throat troubles; arthritis, rheumatism, or 
bursitis; bone, joint, or other deformity; "trick" or 
locked knee; or periods of unconsciousness.  He also 
indicated that he had never bled excessively after injury or 
tooth extraction, or coughed up blood.  He state that he was 
in good health.  

These service medical records are highly probative evidence 
that the veteran did not suffer a fall from a tower during 
service, suffered no injuries of his head or left knee during 
service, and had no symptoms involving his left knee or any 
chronic nosebleeds during service.  Most importantly, they 
indicate no chronic disorders associated with the alleged 
injury, leading to something that the veteran would have 
noted during his separation examination. 

Post-service medical evidence of record is absent for any 
mention of nosebleeds.  In a letter received in March 2004, 
the veteran reported that he had nosebleeds as a child, 
stating that if he sneezed hard his nose would bleed for a 
long time.  He also stated that while in Vietnam, the heat 
would cause his nose to bleed so he constantly had to keep a 
wet towel around is neck.  These remarks were submitted in 
argument for why he was concerned about his diagnosis of 
hepatitis C and why he believed that compensation was 
warranted for that disorder, based on his treatment by VA, a 
claim not addressed in this decision.  

This letter is evidence that the alleged inservice fall from 
a tower and resulting injuries did not occur.  Importantly, 
the veteran failed to mention the incident in this letter, 
only later doing so when he sought benefits for a knee 
disability that he attributes to the alleged incident.  It is 
reasonable for the Board to assume that a person suffering 
such a memorable event, with immediately following nosebleeds 
as the veteran has claimed, would relate such in a letter 
that goes into the detail of reporting that he placed a towel 
around his neck to stop nosebleeds during service.  

Such facts provide evidence against these claims, and 
undermine the veteran's credibility. 

Evidence that the veteran has had frequent nosebleeds in the 
last decade or so is provided in a letter from his spouse, 
received in March 2004.  In that letter, his spouse states 
that over the nine years that she has been married to the 
veteran, he has had problems with nosebleeds.  She remarked 
that she first thought the nosebleeds were due to the 
veteran's high blood pressure but later believed them to be 
due to body heat.  

Regardless of her opinion as to the cause of his nose bleeds, 
her speculation as to the cause of the veteran's recent 
nosebleeds is noteworthy because she makes no reference to 
the nosebleeds having been present since service or related 
to any fall during service.  This is evidence that, as of 
March 2004, the veteran had not mentioned to his spouse the 
inservice incident or history of nosebleeds that he now 
alleges as the basis for his claims for entitlement to 
service connection.  Had he done so, it is highly likely that 
she would have mentioned this in her reasons for why she 
believed that he had nosebleeds.  This is more evidence that 
the veteran's report of this inservice injury is not 
credible.  

VA outpatient notes from October 2004 mark the first evidence 
of record of left knee symptoms suffered by the veteran.  He 
presented with left knee pain, which he stated had been 
worsening, and reported that while he was in Vietnam he had 
fallen from a guard tower onto his left knee.  He was 
assessed with left knee pain.  A clinic note from February 
2005 reports that the veteran had a knee strain from work.  

VA records also contain a report of x-rays of the veteran's 
left knee, from December 2004, that provides an impression 
that the veteran had inflammation of the medial collateral 
ligament which may be secondary to previous injury and/or 
current inflammation, mild joint effusion, mild irregularity 
of the articular cartilage in the medial compartment and 
patellofemoral articulation, and multilobed Baker's cyst.  

A February 2005 orthopedic consult report states that x-rays 
showed no arthritis of the veteran's left knee but magnetic 
resonance imaging revealed a Baker's cyst with degenerative 
changes in the left knee meniscus, without tears.  An 
assessment of early osteoarthritis of the left knee was 
provided.  This consult related the veteran provided history 
of the above mentioned inservice left knee injury and that 
his left knee had been stable since, but that he noticed 
chronic pain with swelling over the past year.  

This is evidence that the veteran has a current left knee 
disorder, arthritis.  For the purposes of this discussion, 
the Board will assume, but not decide, that the veteran has 
had nosebleeds for several years.  However, the preponderance 
of the evidence is against a finding that any injury or event 
occurred during service to give rise to his nosebleeds or his 
left knee arthritis or that these disorders have been present 
since service or any time shortly after service.  

 With respect to the veteran's own contentions, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

In this case, evidence favorable to a finding that the 
alleged inservice injuries occurred consists of the veteran's 
own reports and the letter signed by M.V.  The Board finds 
M.V.'s letter to be of limited probative value as it comes 
more than three decades after the events it describes and 
thus M.V.'s memory of the events he attests to has been 
subject to the eroding effects of time.  

M.V.'s letter includes his explanation that he wrote the 
letter at the request of the veteran.  M.V.'s account, as 
related above, is rendered in language so similar to the 
veteran's language in his claim, that the effect on M.V.'s 
memory of M.V.'s recent correspondence with the veteran is 
apparent (i.e. that M.V. bothered to mention the height of 
the guard towers, recalled over 30 years after the service in 
Vietnam).  This contamination of M.V.'s memory from his 
recent correspondence with the veteran reduces from the 
probative value of M.V.'s letter.  

Highly probative that the veteran suffered no chronic 
nosebleeds during service, no left knee symptoms during 
service, and suffered no fall from a guard tower resulting in 
any injury, is the evidence presented in the service medical 
records, particularly the veteran's own endorsements.  That 
the alleged fall from a guard tower would have occurred with 
the claimed resulting loss of consciousness and injuries but 
not been recorded anywhere in the service medical treatment 
records is one aspect of the service medical records 
militating against his claim.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).

However, more important is that the veteran affirmatively 
endorsed on the separation report of medical history that he 
had no knee problems, no nose problems, no periods of 
unconsciousness, and had never bled excessively after any 
injury.  These records carry a great deal more weight than 
the veteran's current reports and those reports of M.V. 
because the endorsements were made much closer to the time of 
the alleged incident and symptoms.  

The Board is not making a finding that the veteran never had 
a nosebleed during service.  Rather the Board is making 
findings that the veteran had no chronic nosebleeds during 
service and that there is no continuity of symptomatology 
between his service and any current nosebleeds.  

The U.S. Court of Appeals for the Federal Circuit has 
indicated that a lapse of time between service and evidence 
of treatment for a claimed disorder is a factor in deciding a 
claim for entitlement to service connection for the disorder.  
See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
The record shows no treatment for nosebleeds, or even report 
to medical professionals of nosebleeds.  Even considering the 
letter from the veteran's spouse, objective evidence of 
chronic nosebleeds is limited to nine years prior to that 
letter, or 1995, more than twenty years after separation from 
service.  Similarly, the record is absent for any mention of 
symptoms of or treatment for a left knee disorder until 2004, 
some thirty years after separation from service.  This weighs 
against a finding that these conditions are related to his 
service.  

Simply stated, the Board finds that the lay statements 
submitted by the veteran and others are outweighed by the 
highly probative service and post-service medical record, 
which contains evidence, sometimes from the veteran himself, 
that outweighs the positive evidence that supports these 
claims.  

In sum, the preponderance of the evidence of record shows 
that there was no incident giving rise to nosebleeds or a 
left knee injury during service, that the veteran had no knee 
symtomatology during service and no chronic nosebleeds during 
service, and that these disorders did not manifest until many 
years after separation from service.  As such, the veteran's 
claims must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the RO sent the veteran a letter in March 2006 
providing notice as to assignment of disability ratings and 
effective dates.  Although the veteran has had ample time to 
respond to that letter, and indeed stated in a January 2008 
writing that he had nothing new to add, the RO has not 
readjudicated the veteran's claims since the March 2006 
notice.  Thus the Board will not make the finding that the 
timing defect in providing notice as to assignment of 
disability ratings and effective dates has been cured.  
However, that timing defect is harmless error given that the 
veteran's claims for service connection are being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  

Here, the remaining VCAA duty to notify was satisfied by way 
of letters sent to the veteran in February 2005 and May 2005, 
that fully addressed all four notice elements and were sent 
prior to the initial RO decision in this matter.  The 
February 2005 provided notice with regard to his claim for 
entitlement to service connection for chronic nosebleeds and 
the May 2005 letter provided notice with regard to his claim 
for a left knee disorder.  Each letter informed the veteran 
of what evidence was required to substantiate the claims and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information, which would include that in his 
possession, to the RO.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

No examination has been afforded the veteran with regard to 
his claims for service connection for nosebleeds and a left 
knee disorder.  As explained above, the evidence shows that 
the veteran did not have nosebleeds (related to an injury) or 
a left knee disorder during service and no injury or event 
involving his left knee or nose occurred during his service.  
The Board finds that the service and post-service medical 
records provide evidence against such a finding.  In any 
event, the Board finds sufficient competent medical evidence 
of record to make a decision on the claims.  For these 
reasons, the Board declines to provide a medical examination 
or obtain a medical opinion as to these claims.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA outpatient and inpatient treatment records.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for chronic nosebleeds is denied.  

Service connection for a left knee disorder is denied.  


REMAND

The veteran contends that he suffers from a liver disorder 
and hepatitis as the result of VA treatment with the drug 
Zocor between July 2003 and November 2003.  He submitted his 
claim for benefits under the provisions of 38 U.S.C.A. § 1151 
in March 2004.  

For claims filed on or after October 1, 1997, the provisions 
of 38 U.S.C.A. § 1151 require that entitlement to benefits 
for any injury or disease resulting from VA treatment be 
established by proof of fault or accident on the part of VA.  
38 U.S.C.A. § 1151 (West 2002).  VA codified that version of 
38 U.S.C.A. § 1151 in 38 C.F.R. § 3.361, effective since 
September 2004.  

38 U.S.C.A. § 7105(d) requires that, after receipt of a 
notice of disagreement with an RO decision, and if that 
disagreement cannot be resolved, the RO send the veteran a 
statement of the case (SOC) that contains a citation to 
pertinent law and regulations and a discussion of how such 
laws and regulations affect the RO's decision.  

In this case, the RO issued an SOC in February 2005.  In the 
SOC, the RO stated that that the veteran's claim was denied 
for lack of "evidence that VA treatment or hospitalization 
caused hepatitis or a liver disorder due to negligence, 
fault, lack of skill, error of omission, or any other defect 
or oversight on VA's part."  

The SOC contained the text of 38 C.F.R. § 3.358 as effective 
prior to September 2, 2004; a regulation based on 38 U.S.C.A. 
§ 1151 as in effect for claims filed prior to October 1, 
1997.  There is no language in the regulation provided to the 
veteran that requires proof of fault or accident on the part 
of VA to establish entitlement to benefits under 38 U.S.C.A. 
§1151 for injury or disease resulting from VA treatment.  
Simply stated, the veteran has been given an outdated 
regulation. 

On remand, the veteran must be provided with the text of 38 
U.S.C. A. § 1151 (West 2002 & Supp. 2007) and of the 
regulation that implements that statute, 38 C.F.R. § 3.361 
(2007).  

Additionally, clarification of certain points pertinent to 
this claim is in order.  On remand, a medical opinion should 
be obtained that addresses permanent effects, if any, of his 
treatment by VA with Zocor.  

Accordingly, the case is REMANDED for the following action:

1.  Submit the veteran's claims file to a 
medical professional and obtain an opinion 
as to the effects of VA's treatment of the 
veteran with Zocor (an examination of the 
veteran is not required).  The examiner 
must review the claims file and annotate 
the opinion report as to whether he or she 
has done so.  The examiner is asked to 
provide an opinion as to the following:

(a)  Whether it is at least as likely as 
not (a 50 percent or greater probability) 
that VA's treatment of the veteran with 
Zocor between July 2003 and November 2003 
actually caused any additional disability, 
including permanent liver damage or 
hepatitis C.  Actual causation of 
additional disability means the disability 
is the result of the treatment or that an 
aggravation of an existing disease or 
injury was the result of the treatment, 
and not merely coincidental therewith.  

(b)  If and only if the examiner's opinion 
is that VA's treatment did cause 
additional disability, such as permanent 
liver damage or hepatitis C, the examiner 
is asked to provide an opinion as to 
whether is at least as likely as not that 
such disability was caused by the 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing his care. 

A complete rationale is required for all 
opinions expressed. 

2.  Then, readjudicate the veteran's 
claim.  If the disposition remains 
unfavorable to the veteran, send the 
veteran and his representative a 
supplemental statement of the case (SSOC) 
that includes the text of 38 U.S.C.A.  
§ 1151 (2007) and 38 C.F.R. § 3.361 (2007) 
and return the matter to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


